             IN THE UNITED STATES DISTRICT COURT FOR THE
              DISTRICT OF MONTANA, GREAT FALLS DIVISION

Farm Credit Leasing Services                Case No.: CV-18-56-GF-BMM
Corporation,

                  Plaintiff,
        v.                                  JUDGMENT

Frank Raymond Fairbanks,

                  Defendant.


        In this action, the Court, having reviewed Plaintiff’s Motion for Deficiency

Judgment filed December 18, 2018, along with Defendant’s executed Confession

of Judgment dated December 12, 2018 attached thereto;

        IT IS ORDERED, ADJUDGED AND DECREED and judgment is entered

in favor of the Plaintiff against Frank Raymond Fairbanks in the amount of

$15,481.31 subject to the terms and conditions as set forth in the Confession of

Judgment dated December 12, 2018, to wit:

        If Defendant pays $15,481.31 to Plaintiff on or before October 1, 2019, then

Plaintiff shall satisfy the Judgment. If Defendant fails to pay the entire sum by

October 1, 2019, then this Judgment shall bear interest from and after November 1,

2018 at the federal judgment rate and Plaintiff shall be entitled to apply to the


00377538.DOCX.1
Court for an award of its attorney’s fees and costs incurred in the pursuit of this

action.

        Dated this 26th day of December, 2018.




00377538.DOCX.1                            2
